DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “the compressive force” lacks proper antecedent basis.  The phrase “2 MPa and more” is confusing and therefore vague and indefinite as it unclear as to exactly what the force is supposed to be.  Note that the phrase does not recite “2 MPa or more” which suggests that 2 MPa or greater is utilized it states “2 MPa and more” which suggests that multiple amounts of pressure is utilized.  Clarification is requested.
In claim 2, the phrase “selected from the group comprising” is improper Markush language and as such it renders the claim vague and indefinite. It is the examiner's position that other materials could be present in the Markush group that were not intended by applicants due to the use of the term “comprising” since this phrase does not exclude other materials. The phrase should be changed to “selected from the group consisting of” which will overcome the rejection.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chinese Patent Specification No. CN 104829206 A.
The reference teaches, in the abstract, the preparation of a fly ash brick using 70-91 %mass fly ash, 0-6 %mass bottom slag, 0-17 %mass steel slag, 4-5 %mass sodium hydroxide and 3-4 %mass sodium silicate, adding sodium hydroxide and sodium silicate. The process comprises adding sodium hydroxide and sodium silicate to a vertical shaft stirrer, stirring for 3 minutes or more, adding steel slag, fly ash and bottom slag to resultant mixed material, stirring, adding 12-16 %mass water, stirring for 3 minutes or more, providing resultant slurry in a molding machine, molding, forming brick blank, demolding, curing at 45-60 degrees C for 1 day or more, and storing at room temperature of 3 days or more.  See embodiment 2 which recites 91% fly ash, 5% sodium hydroxide, 4% sodium silicate and 15% water.
The instant claims are anticipated or rendered obvious by the reference.  
As for claim 6 and 17-20 the reference teaches a composition that meets the instant composition however the reference fails to teach the same process steps.  It is believed that the resulting product is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference.

Claims 6 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nayak et al (US Patent No. 8,709,150 B2).
The reference teaches, in column 7, lines 54+, a composition comprising (a) fly ash in the amount of 80-98% by weight; (b) 1 to 10% by weight of chemical activator; (c) optionally along with 2 to 18% of additive materials.  According to column 9, lines 56-60, the amount of water is from 8% to 28% by weight.  The process for the preparation of the building materials is mixing of the components to form a homogenized mixture having 8% to 28% by weight; casting or molding the homogenized mixture in the form of a brick, block or other articles by vibration or compaction; curing of the article by exposed either to atmospheric air having a temperature of about 20 to 35 OC for about 72 to 720 hours or in air of temperature above 40 OC for about 4 to 10 hours.  
The instant claims are anticipated or rendered obvious by the reference.  
As for claim 6 and 17-20 the reference teaches a composition that meets the instant composition however the reference fails to teach the same process steps.  It is believed that the resulting product is the same.  As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  Accordingly since the resulting product appears to be the same the instant claims are anticipated by and/or rendered obvious by the reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Australian Patent Specification No. AU 2007200076 A1.
The reference teaches on page 3, in the summary of the invention, the formation of geopolymeric material production which comprises mechanically activating fly ash using high energy milling for 10-60 minutes in dry condition, reducing the size of the fly ash to 0-30 mu m, mixing alkaline activator (5-50 wt.%) and water (50-95 wt.%) under stirring for 10-60 minutes, mixing vibration milled fly ash (60-90 wt.%) and alkaline activator solution (10-40 wt.%) for 15-30 minutes, shaping the mixed powder by vibration compaction for 2-10 minutes or by compressing using 50-250 kg/cm2, drying the shaped articles at ambient temperature for 2-24 hours, and curing at 50-200 degrees C for 1-24 hours to obtain geopolymeric material.
The instant claims are obvious over the reference.
As for claims 6 and 17-20 the reference teaches a composition comprising the same components and amounts that overlap the claimed range of amounts.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  While the reference does not recite the same composition it is believed that the resulting product is the same. As stated in MPEP 2113 [R-1]: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Accordingly since the resulting product appears to be the same the instant claims are rendered obvious by the reference.

Allowable Subject Matter
Claims 1-5 and 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that the 112(b) rejections of claims 1 and 2 are overcome.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach the claimed process.



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg
June 8, 2022